Citation Nr: 9921392	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-33 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder as secondary to service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty service from September 1952 to 
August 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office in Detroit, Michigan 
(RO) which denied service connection for a nervous condition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's acquired psychiatric disorder is not 
proximately caused by, the result of, or aggravated by his 
service connected left ear hearing loss.


CONCLUSION OF LAW

The veteran's acquired psychiatric disorder is not proximately 
due to or a result of his service-connected left ear hearing 
loss.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.310(a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's claim 
is plausible and capable of substantiation and therefore is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board also is 
satisfied that all relevant facts have been properly developed 
and that no further assistance to the veteran is required to 
comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part of 
the original condition.  38 C.F.R. § 3.310(a) (1998).

The record discloses that the veteran was granted service 
connection and a 10 percent evaluation assessed for left ear 
hearing loss from August 1954.  This 10 percent evaluation was 
decreased to zero percent by a rating decision dated June 1957 
effective August 1957.  The veteran contends that due to his 
service connected left ear hearing loss, he suffers from 
depression because his country is not honoring his disability and 
he is ridiculed by the children he works with due to his 
disability.

Service medical records are silent for any treatment or diagnosis 
of a nervous condition or psychiatric disorder.  The veteran's 
separation examination dated August 1954 indicates a normal 
psychiatric evaluation.  

VA outpatient treatment records dated October 1990 to February 
1995 note that the veteran was receiving treatment for complaints 
of depression.  The veteran reported that he felt depressed after 
receiving letters denying him a compensable evaluation for his 
hearing loss.  The veteran found himself becoming frustrated and 
irritable when dealing with adolescent wards of the state where 
he worked and anniversary dates of family members' deaths also 
presented a stressful situation.  In February 1995 VA evaluation, 
the veteran was diagnosed with adjustment disorder with mixed 
emotional features.

In a September 1993 Board hearing, the veteran testified that he 
was subjected to ridicule and embarrassment from the children 
where he worked and on occasion from other people as well due to 
his hearing disability.  

In February 1995, the veteran was afforded a VA examination and 
was diagnosed with adjustment problem with mixed emotion, anxiety 
and depression.  In August 1995, the veteran was afforded a VA 
examination by a psychiatrist.  The veteran's Axis I diagnosis 
was depression, atypical.  Axis II diagnosis was substance 
dependent personality traits (eight years of abstinence from 
narcotics and alcohol) and Axis IV diagnosis was chronic 
withdrawal, long term narcotics use.  The Global Assessment of 
Functioning (GAF) score was reported as 80.  The examiner could 
see no anatomical or physiological connection between an ear 
problem and the onset of a nervous condition.  The examiner 
further noted that depression after hearing loss did not seem 
typically an occurrence.  The examiner opined that there was no 
connection between the veteran's ear condition and his emotional 
condition.  

In a statement dated October 1995, a VA clinical psychologist 
offered an opinion that he believed the veteran's depressive 
disorder was causally related to his service connected hearing 
loss, but no further information was provided.  The psychologist 
referred to a report he also submitted dated in September 1995.  
This report was also signed by Kevin R. Schmucker, M.A., who was 
noted to be an intern.  

In weighing the evidence of record, the Board finds that 
entitlement to service connection for an acquired psychiatric 
disorder is not warranted.  The only diagnosis linking a 
depressive condition to hearing loss is that of a VA clinical 
psychologist which appears to be based on the veteran's self-
reported complaints as indicated in the clinical psychologist's 
September 1995 letter, and is equivocal, at best, as to a direct 
relationship.  There is also no indication that the psychologist 
reviewed the veteran's claims file or had available to him any of 
the veteran's clinical history prior to rendering an opinion.  In 
Swann v. Brown, 5 Vet. App. 177, 180 (1993), the United States 
Court of Appeals for Veterans Claims held that, without a review 
of the claims file, an opinion as to etiology of an underlying 
condition can be no better than the facts alleged by the veteran.  
As such, the VA psychologist's October 1995 opinion can be 
considered no more than mere speculation.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993); see also Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (rejecting a medical opinion as "immaterial" 
where there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis).  

In contrast, a VA examining psychiatrist found no link between 
psychiatric problems and hearing loss.  Moreover, VA outpatient 
records reflect previous drug and alcohol use, the veteran's 
report that he felt depressed after receiving letters denying him 
a compensable evaluation for his hearing loss, and dealing with 
anniversary dates of deceased relatives.  The psychiatrist noted 
in the August 1995 VA examination, "[t]hat the veteran's mental 
problems are very directly traceable to many, many years of daily 
narcotic use and sudden sensation eight years ago."  

The outpatient records clearly do not lend support to a finding 
that any hearing loss in the one service connected ear (for 
hearing acuity) has any impact on his mental health.  What is 
most important is that whatever the cause of the veteran's 
psychiatric problem, his left ear hearing loss alone is not cause 
of it and does not contribute to it.  Based on the medical 
evidence, the Board finds that the preponderance of the clinical 
evidence is against the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder as secondary to a 
service-connected disability.

The Board has also considered the veteran's own statements that 
his service-connected left ear hearing loss has attributed to his 
depression and anxiety, thereby warranting service connection for 
an acquired psychiatric disorder.  However, where the 
determinative issue is one of medical causation or a diagnosis, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since the record does 
not reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion as to either the cause 
or diagnosis of an acquired psychiatric disorder, his lay 
statements are of little probative value and cannot serve as a 
basis for granting service connection for an acquired psychiatric 
disorder.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

In conclusion, the Boards finds that the preponderance of the 
evidence is against the veteran's claim for service connection 
for an acquired psychiatric disorder as secondary to a service-
connected disability.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at, 53-56.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder as secondary to service connected left ear hearing loss 
is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

